DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 3 recites the limitation “a plurality of thin film transistor” this is indefinite in that it is unclear if the claim requires one or more thin film transistors. For the purpose of examination the limitation has been interpreted as “a plurality of thin film transistors”. 
Claim 15 in line 3 recites the limitation “a plurality of thin film transistor” this is indefinite in that it is unclear if the claim requires one or more thin film transistors. For the purpose of examination the limitation has been interpreted as “a plurality of thin film transistors”. 
Claim 23 in line 3 recites the limitation “a plurality of thin film transistor” this is indefinite in that it is unclear if the claim requires one or more thin film transistors. For the purpose of examination the limitation has been interpreted as “a plurality of thin film transistors”. 
Claims 2-14, 16-22, and 24-31 are rejected due to their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (US Pub. 20140307208). 
As per claim 1, Hatakeyama teaches (in figure 8) a display device comprising: a first substrate (200) including a display area (area overlapping liquid crystal 300) and a non-display area (area not overlapping liquid crystal 300); a plurality of thin film transistors (layer 101 comprises TFTs in the display area see paragraphs 15 and 49) disposed on the first substrate (layer 101 is on substrate 200 as shown in figure); a second substrate (100) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; and a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area (paragraph 52), and disposed spaced apart from the sealant, wherein the stacked body includes a column spacer (10) and a color filter stacked body (202-204) including at least two color filters, and wherein the color filter stacked body is disposed between the column spacer and the first substrate.
As per claim 2, Hatakeyama teaches (in figure 8) that the color filter stacked body (202-204) includes a first color filter (202) and a second color filter (203) overlapping each other in a plan view, and the first color filter is disposed closer to the first substrate than the second color filter is.
As per claim 3, Hatakeyama teaches (in figure 8) that the first color filter (202) is red and the second color filter (203) is green (paragraph 64).
As per claim 5, Hatakeyama teaches (in figure 8) that an area of the first color filter (202) corresponds to an area of the second color filter (203) (see figure 8).
As per claim 7, Hatakeyama teaches (in figure 8) that the color filter stacked body (202-204) includes a first color filter (202), a second color filter (203), and a third color filter (204).
As per claim 12, Hatakeyama teaches (in figure 8) that the column spacer (10) and a lateral side of the color filter stacked body (202-204) are exposed on the outermost edge (paragraph 52).
As per claim 14, Hatakeyama teaches (in figure 8) that a thickness of a color filter (202) in the non-display area is equal to or less than a thickness of a color filter in the display area (paragraph 65).
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamijima et al. (US Pub. 20050253994 and hereafter Kamijima). 
As per claim 13, Kamijima teaches (in figures 3 and 6-7) a display device comprising: a first substrate (12/120) including a display area (“display region” see figure 6 and paragraph 53) and a non-display area (region including and outside of sealant 13); a plurality of thin film transistors (113 see paragraphs 54 and 105) disposed on the first substrate (113 is on substrate 12 as shown in figure 3); a second substrate (10/110) overlapping the first substrate; a sealant (13) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) as applied to claim 2 above and in further view of Takasaki et al. (US Pub. 20170336666 and hereafter Takasaki).
As per claim 4, Hatakeyama teaches (in figure 8) that a top surface of the first color filter (top of 202 from the perspective of substrate 200) is completely covered by the second color filter (203) and that the color filters in the peripheral area can have thickness different that those in the display area (see paragraph 65). 
Hatakeyama does not teach that an area of the second color filter is greater than an area of the first color filter, and a top surface and a side surface of the first color filter is completely covered by the second color filter.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the color filter stack in Hatakeyama to be formed in the manner suggested by Takasaki. 
The motivation would have been to change the height of the stacked color filter without additional patterning steps. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) in view of Takasaki et al. (US Pub. 20170336666 and hereafter Takasaki).
As per claim 6, Hatakeyama teaches (in figure 8) a display device comprising: a first substrate (100) including a display area (area overlapping liquid crystal 300) and a non-display area (area not overlapping liquid crystal 300); a second substrate (200) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; and a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area (paragraph 52), and disposed spaced apart from the sealant, wherein the stacked body includes a column spacer (10) and a color filter stacked body (202-204) in which at least two color filters are stacked wherein the color filter stacked body (202-204) includes a first color filter (203) and a second color filter (202) overlapping each other in a plan view, and the first color filter is disposed closer to the first 
Hatakeyama does not teach that an area of the second color filter is lesser than an area of the first color filter.
However, Takasaki teaches (in figure 6) forming a stack of two color filters (116 and 118) in a peripheral area to have a height (h2) less than the sum of the individual thickness of the color filters (red 104 and blue 104) in the display area by forming an area of a second color filter (116) to be less than an area of a first color filter (118) (see paragraph 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the color filter stack in Hatakeyama to be formed in the manner suggested by Takasaki. 
The motivation would have been to change the height of the stacked color filter without additional patterning steps. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) as applied to claim 1 above and in further view of Kim et al. (US Pub. 20150062524 and hereafter Kim)
As per claim 8, Hatakeyama does not specifically teach that a space between the sealant and the stacked body is filled with air.
However, Kim teaches (in figure 6) filling a space (450) between two sealants (410 and 420) with air in order to make the sealing structure less permeable to moisture (paragraph 154).
It would have been obvious to one of ordinary skill in the art at the time of filing to fill the space between the sealant and the stacked body with air as suggested by Kim. 
The motivation would have been to provide a reduction in moisture permeability. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) in view of Kim et al. (US Pub. 20150062524 and hereafter Kim), Takasaki et al. (US Pub. 2017033666 and hereafter Takasaki), and Choi et al. (US Pub. 20160377905 and hereafter Choi).
As per claim 9, Hatakeyama teaches (in figure 8) a display device comprising: a first substrate (100) including a display area (area overlapping liquid crystal 300) and a non-display area (area not overlapping liquid crystal 300); a second substrate (200) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; and a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area (paragraph 52), and disposed spaced apart from the sealant, wherein the stacked body includes a column spacer (10) and a color filter stacked body (202-204) in which at least two color filters are stacked.
Hatakeyama does not specifically teach that a space between the sealant and the stacked body is filled with air or that the stacked body further includes a gate conductive layer and a data conductive layer disposed between the first substrate and the color filter stacked body, and the gate conductive layer directly contacts the data conductive layer.
However, Takasaki teaches (in figure 15) providing a gate conductive layer (16B see paragraph 85) and a data conductive layer (15 see paragraph 85) disposed between a first substrate (10) and a color filter body (104) in a stacked body (16C, 16B, 15B, 15, 40, 20, 13B, 18, 124, 106, 104, and 102).
Additionally, Choi teaches (in figures 2A-2B and 6) providing a gate conductive layer (110 see paragraph 52) and a data conductive layer (150 see paragraph 82) to the outer edge of the display in order to connect a pad portion (300) and driver (400 and 500) to the display in 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to include a gate conductive layer and a data conductive layer directly connected to the gate conductive layer between the first substrate and the color filter body in the stacked body of Hatakeyama. 
The motivation would have been to adjust the height of the stacked body while reducing the bezel area of the display device and improving the connection property between the pad portion and the gate conductive layer. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) as applied to claim 1 above and in further view of Takasaki et al. (US Pub. 2017033666 and hereafter Takasaki) and Choi et al. (US Pub. 20160377905 and hereafter Choi).
As per claim 10, Hatakeyama does not teach a pad portion disposed on a lateral side of the stacked body, and contacting a gate conductive layer and a data conductive layer on the lateral side.
However, Takasaki teaches (in figure 15) providing a gate conductive layer (16B see paragraph 85) and a data conductive layer (15 see paragraph 85) in a stacked body (16C, 16B, 15B, 15, 40, 20, 13B, 18, 124, 106, 104, and 102).
Additionally, Choi teaches (in figures 2A-2B and 6) providing a gate conductive layer (110 see paragraph 52) and a data conductive layer (150 see paragraph 82) to the outer edge of 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to include a gate conductive layer and a data conductive layer in the stacked body of Hatakeyama and a pad portion on a lateral side of the stacked body. 
The motivation would have been to adjust the height of the stacked body while reducing the bezel area of the display device. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (USP 6683671) in view of Takasaki et al. (US Pub. 2017033666 and hereafter Takasaki). 
As per claim 11, Morimoto teaches (in figure 4) a display device comprising: a first substrate (101) including a display area and a non-display area (see figure); a second substrate (201) overlapping the first substrate; a sealant (106) disposed between the first substrate and the second substrate; and a stacked body (202, 203D, 141, and 105) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area, and disposed spaced apart from the sealant, wherein the stacked body includes a column spacer (400) and a color filter (203D), wherein the stacked body further includes a light blocking member (202) disposed on the second substrate, and a second electrode (105) disposed on the light blocking member.
Morimoto does not teach that the color filter is a color filter stacked body in which at least two color filters are stacked. 
However, Takasaki teaches (in figure 6) forming stacked body to include a color filter stacked body comprising at least two color filters (116 and 118) in order to adjust the height of the stacked body (see paragraph 49).

The motivation would have been to allow the height of the stacked body to have the proper height without additional patterning steps. 
Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) in view of Jeon et al. (US Pub. 20180157078 and hereafter Jeon). 
As per claim 15, Hatakeyama teaches (in figure 8) a display device comprising: a first substrate (100) including a display area (area overlapping liquid crystal 300) and a non-display area (area not overlapping liquid crystal 300); a plurality of thin film transistors (layer 101 comprises TFTs in the display area see paragraphs 15 and 49) disposed on the first substrate (layer 101 is on substrate 200 as shown in figure); a second substrate (200) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; and a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area (paragraph 52), and disposed spaced apart from the sealant, wherein the stacked body includes a color filter stacked body (202-204) which includes a first color filter (202) and a second color filter (203), an overcoat layer (205), and a column spacer (10), wherein the color filter stacked body is disposed between the column spacer and the first substrate, and the overcoat layer is disposed between the column spacer and the color filter stacked body.
Hatakeyama does not specifically teach that the overcoat layer is an organic layer. 
However, Jeon teaches (in figure 3) forming an overcoat layer (191) out of an organic material (paragraph 97). 

As per claim 16, Hatakeyama in view of Jeon teaches that the organic layer (205 in Hatakeyama as modified by Jeon) is disposed between the color filter stacked body (202-204 in Hatakeyama) and the column spacer (10 in Hatakeyama).
As per claim 18, Hatakeyama teaches (in figure 8) that an area of the first color filter (202) corresponds to an area of the second color filter (203) (see figure 8).
As per claim 20, Hatakeyama teaches (in figure 8) that the color filter stacked body further includes a third color filter (204) disposed on the second color filter (203).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) and Jeon et al. (US Pub. 20180157078 and hereafter Jeon) as applied to claim 15 above and in further view of Takasaki et al. (US Pub. 20170336666 and hereafter Takasaki).
As per claim 17, Hatakeyama teaches (in figure 8) that a top surface of the first color filter (top of 202 from the perspective of substrate 200) is completely covered by the second color filter (203) and that the color filters in the peripheral area can have thickness different that those in the display area (see paragraph 65). 
Hatakeyama does not teach that an area of the second color filter is greater than an area of the first color filter, and a top surface and a side surface of the first color filter is completely covered by the second color filter.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the color filter stack in Hatakeyama to be formed in the manner suggested by Takasaki. 
The motivation would have been to change the height of the stacked color filter without additional patterning steps. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) in view of Jeon et al. (US Pub. 20180157078 and hereafter Jeon) and Takasaki et al. (US Pub. 20170336666 and hereafter Takasaki).
As per claim 19, Hatakeyama teaches (in figure 8) a display device comprising: a first substrate (200) including a display area (area overlapping liquid crystal 300) and a non-display area (area not overlapping liquid crystal 300); a second substrate (100) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; and a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area (paragraph 52), and disposed spaced apart from the sealant, wherein the stacked body includes a color filter stacked body (202-204) which includes a first color filter (203) and a second color filter (202), an overcoat layer (205), and a column spacer (10) and that the color filters in the peripheral area can have thickness different that those in the display area (see paragraph 65).

However, Jeon teaches (in figure 3) forming an overcoat layer (191) out of an organic material (paragraph 97). 
Additionally, Takasaki teaches (in figure 6) forming a stack of two color filters (116 and 118) in a peripheral area to have a height (h2) less than the sum of the individual thickness of the color filters (red 104 and blue 104) in the display area by forming an area of a second color filter (116) to be less than an area of a first color filter (118) (see paragraph 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the color filter stack in Hatakeyama to be formed in the manner suggested by Takasaki in order to change the height of the stacked color filter without additional patterning steps and to form the overcoat layer out of an organic material since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) and Jeon et al. (US Pub. 20180157078 and hereafter Jeon) as applied to claim 15 above and in further view of Takasaki et al. (US Pub. 2017033666 and hereafter Takasaki), and Choi et al. (US Pub. 20160377905 and hereafter Choi).
As per claim 21, Hatakeyama does not teach that the stacked body further includes a gate conductive layer and a data conductive layer disposed between the first substrate and the color filter stacked body, and the gate conductive layer directly contacts the data conductive layer.

Additionally, Choi teaches (in figures 2A-2B and 6) providing a gate conductive layer (110 see paragraph 52) and a data conductive layer (150 see paragraph 82) to the outer edge of the display in order to connect a pad portion (300) and driver (400 and 500) to the display in order to reduce the bezel area of the display device (see paragraph 59) and forming the gate conductive layer to directly contact the data conductive layer (at through hole CH1) in order to improve connection property between the pad portion and the gate conductive layer (see paragraph 82).
As such it would have been obvious to one of ordinary skill in the art at the time of filing to include a gate conductive layer and a data conductive layer directly connected to the gate conductive layer between the first substrate and the color filter body in the stacked body of Hatakeyama. 
The motivation would have been to adjust the height of the stacked body while reducing the bezel area of the display device and improving the connection property between the pad portion and the gate conductive layer. 
As per claim 22, Hatakeyama in view of Takasaki and Choi teaches a pad portion (300 from Choi) disposed on a lateral side of the stacked body (201-205 and 10 in Hatakeyama as modified by Takasaki and Choi), and contacting the gate conductive layer and the data conductive layer on the lateral side.
Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US Pub. 20140307208) in view of Takasaki et al. (US Pub. 2017033666 and hereafter Takasaki) and Choi et al. (US Pub. 20160377905 and hereafter Choi).
As per claim 23, Hatakeyama teaches (in figure 8) a display device comprising: a first substrate (100) including a display area (area overlapping liquid crystal 300) and a non-display area (area not overlapping liquid crystal 300); a plurality of thin film transistors (layer 101 comprises TFTs in the display area see paragraphs 15 and 49) disposed on the first substrate (layer 101 is on substrate 200 as shown in figure); a second substrate (200) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area (see paragraph 52), and disposed spaced apart from the sealant; wherein the stacked body includes a color filter stacked body (202-204)  which includes a first color filter (202) and a second color filter (203), and a column spacer (10) and wherein the color filter stacked body is disposed between the column spacer and the first substrate.
Hatakeyama does not teach a sludge layer disposed between the stacked body and the first substrate. 
However, Takasaki teaches (in figure 15) providing a gate conductive layer (16B see paragraph 85) and a data conductive layer (15 see paragraph 85) disposed between a first substrate (10) and a color filter body (104) in a stacked body (16C, 16B, 15B, 15, 40, 20, 13B, 18, 124, 106, 104, and 102).
Additionally, Choi teaches (in figures 2A-2B, 5, and 6) providing a gate conductive layer (110 see paragraph 52) and a data conductive layer (150 see paragraph 82) to the outer edge of 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to include a gate conductive layer and a data conductive layer directly connected to the gate conductive layer between the first substrate and the color filter body in the stacked body of Hatakeyama and to include a sludge layer between the stacked body and the first substrate. 
The motivation would have been to adjust the height of the stacked body while reducing the bezel area of the display device and improving the connection property between the pad portion and the gate conductive layer. 
As per claim 24, Hatakeyama in view of Choi teaches that the sludge layer (115 from Choi) is formed of the same material as the gate conductive layer (see paragraph 79 in Choi)
Hatakeyama in view of Choi does not specifically teach that the sludge layer includes copper.
	However, Jeon teaches that it is known to form gate conductive layers out of copper (paragraph 65). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the gate conducive layer and the sludge layer out of copper since a 
As per claim 25, Hatakeyama in view of Takasaki and Choi teaches that the stacked body (201-205 and 10 in Hatakeyama as modified by Takasaki and Choi) further includes a gate conductive layer (16B from Takasaki/110 from Choi) and a data conductive layer (15 from Takasaki/150 from Choi) disposed between the first substrate (100 in Hatakeyama) and the color filter stacked body (202-204 in Hatakeyama), and the gate conductive layer directly contacts the data conductive layer (see figure 6 and paragraph 82 of Choi).
As per claim 26, Hatakeyama in view of Takasaki and Choi teaches that the sludge layer (115 from Choi) is disposed between the gate conductive layer (16B from Takasaki/110 from Choi) and the first substrate (100 in Hatakeyama).
As per claim 27, Hatakeyama in view of Takasaki and Choi teaches a pad portion (300 from Choi) disposed on a lateral side of the stacked body (201-205 and 10 in Hatakeyama as modified by Takasaki and Choi), and contacting the sludge layer, the gate conductive layer, and the data conductive layer on the lateral side (see figures 5-6 and paragraphs 80 and 83 in Choi).
As per claim 28, Hatakeyama teaches (in figure 8) that a top surface of the first color filter (top of 202 from the perspective of substrate 200) is completely covered by the second color filter (203) and that the color filters in the peripheral area can have thickness different that those in the display area (see paragraph 65). 
Hatakeyama does not teach that an area of the second color filter is greater than an area of the first color filter, and a top surface and a side surface of the first color filter is completely covered by the second color filter.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the color filter stack in Hatakeyama to be formed in the manner suggested by Takasaki. 
The motivation would have been to change the height of the stacked color filter without additional patterning steps. 
As per claim 29, Hatakeyama teaches (in figure 8) that an area of the first color filter (202) corresponds to an area of the second color filter (203) (see figure 8).
As per claim 30, Hatakeyama teaches (in figure 8) a display device comprising: a first substrate (100) including a display area (area overlapping liquid crystal 300) and a non-display area (area not overlapping liquid crystal 300); a second substrate (200) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of the non-display area (see paragraph 52), and disposed spaced apart from the sealant; wherein the stacked body includes a color filter stacked body (202-204)  which includes a first color filter (203) and a second color filter (202), and a column spacer (10) and that the color filters in the peripheral area can have thickness different that those in the display area (see paragraph 65).

However, Takasaki teaches (in figure 15) providing a gate conductive layer (16B see paragraph 85) and a data conductive layer (15 see paragraph 85) disposed between a first substrate (10) and a color filter body (104) in a stacked body (16C, 16B, 15B, 15, 40, 20, 13B, 18, 124, 106, 104, and 102) and teaches (in figure 6) forming a stack of two color filters (116 and 118) in a peripheral area to have a height (h2) less than the sum of the individual thickness of the color filters (red 104 and blue 104) in the display area by forming an area of a second color filter (116) to be less than an area of a first color filter (118) (see paragraph 49).
Additionally, Choi teaches (in figures 2A-2B, 5, and 6) providing a gate conductive layer (110 see paragraph 52) and a data conductive layer (150 see paragraph 82) to the outer edge of the display in order to connect a pad portion (300) and driver (400 and 500) to the display in order to reduce the bezel area of the display device (see paragraph 59) and forming the gate conductive layer to directly contact the data conductive layer (at through hole CH1) in order to improve the connection property between the pad portion and the gate conductive layer (see paragraph 82) and providing a sludge layer (115) between the gate conductive layer and a first substrate (100) in order to improve the connection property between the pad portion and the gate conductive layer (see paragraph 80). 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to include a gate conductive layer and a data conductive layer directly connected to the gate conductive layer between the first substrate and the color filter body in the stacked body of 
The motivation would have been to adjust the height of the stacked body without additional patterning steps while reducing the bezel area of the display device and improving the connection property between the pad portion and the gate conductive layer. 
As per claim 31, Hatakeyama teaches (in figure 8) that the color filter stacked body (202-204) further includes a third color filter (204) disposed on the second color filter.
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the plurality of thin film transistors are formed between the first substrate and a color filter layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, and as shown in the rejection above Hatakeyama and Kamijima teach thin film transistors which are located on the first substrate by way of the sealants and the stacked bodies. The references teach every limitation of the claimed invention. As such applicant’s argument is unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ro et al. (US pub. 20140346496) is cited for teaching (in figure 2) forming a thin film transistor (TFT) between a first substrate (100) and a color filter layer (layer of 210) and a color filter (210), a black matrix (230), an overcoat layer (235), and a spacer (300) are stacked in order on the first substrate. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/            Examiner, Art Unit 2871